UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LAMONT BARNES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00138-FL-1)


Submitted:   December 31, 2015            Decided:   March 2, 2016


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished per
curiam opinion.


Paul K. Sun, Jr., Kelly Margolis Dagger, ELLIS & WINTERS LLP, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    Lamont   Barnes     appeals   his    jury    conviction     and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2012).             Having reviewed

the record, we affirm Barnes’ conviction but vacate his sentence

and remand for resentencing.

     Barnes first challenges the district court’s denial of his

motion to suppress evidence stemming from an investigatory stop of

a stationary vehicle that he and an acquaintance occupied.                   We

review factual findings underlying a district court’s denial of a

motion to suppress for clear error and legal conclusions de novo.

United States v. Hill, 776 F.3d 243, 247 (4th Cir. 2015).                 In a

case involving a brief investigatory stop short of an arrest, “the

Fourth Amendment is satisfied if the officer’s action is supported

by reasonable suspicion to believe that criminal activity may be

afoot.”      United   States   v.   Arvizu,   534   U.S.    266,   273   (2002)

(internal quotation marks omitted); see Terry v. Ohio, 392 U.S. 1,

30 (1968).     “[R]easonable suspicion is a less demanding standard

than probable cause and requires a showing considerably less than

preponderance of the evidence.”           Illinois v. Wardlow, 528 U.S.

119, 123 (2000).       “[M]ultiple factors may be taken together to

create a reasonable suspicion even where each factor, taken alone,




                                      2
would be insufficient.”      United States v. George, 732 F.3d 296,

300 (4th Cir. 2013).

       Our de novo review of the record confirms that the district

court did not err in finding that, based on the totality of the

circumstances,    the   officers      had     a    reasonable,      articulable

suspicion that Barnes and the vehicle’s other occupant were engaged

in criminal activity.       We therefore conclude that the district

court did not err in denying Barnes’ motion to suppress.

       Barnes also challenges the district court’s admission into

evidence of expert testimony concerning the firearm’s movement in

interstate and foreign commerce, and statements that Barnes made

to police concerning his acquisition of the firearm.               Upon careful

review of the record, we find that the district court did not abuse

its discretion in admitting either type of evidence.                 See United

States v. Byers, 649 F.3d 197, 213 (4th Cir. 2011) (stating

standard of review).

       Finally, Barnes argues that the district court erred in

sentencing him as an armed career criminal.                   In light of the

Government’s   concession    that    Barnes       was   not   an   armed   career

criminal, although we affirm Barnes’ conviction, we vacate his

sentence and remand this case for resentencing.               We dispense with

oral   argument   because   the     facts   and     legal     contentions    are




                                      3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                         VACATED IN PART AND REMANDED.




                                     4